Citation Nr: 0426739	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensable initial rating for a service 
connected left knee condition.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July to November 1991 
and from August to September 1992.  Additionally, the veteran 
served in the Army National Guard from May to July 1991 and 
from November 1991 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
entitlement to the service connection for a left knee 
condition, evaluated at 0 percent disabling, and denied 
service connection for a nervous condition.  The veteran also 
appeals an August 2000 disallowance of a clothing allowance 
for a knee brace.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
at 130 degrees flexion.  There is no evidence of limitation 
of extension or of instability.  

2.  The veteran does not use a knee brace or other prosthetic 
appliance which tends to wear or tear clothing.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 0 percent for 
the left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R.             §§ 
3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5257, 5260, 5261 (2003) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an annual clothing allowance have not 
been met.  38 U.S.C.A.    § 1162 (West 2002); 38 C.F.R. § 
3.810 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act 

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, it was held in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In addition, the U.S. 
Court of Appeals for Veterans Claims (Court) held, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In the present case, the issue being decided on appeal arises 
from a claim for an increased evaluation for a left knee 
disability.  In this context, the Board notes that a 
substantially complete application was received in September 
1992, and decided by the AOJ in November 1998, prior to the 
passage of the VCAA.  However, in March 2001, prior to the 
certification of this claim to the Board, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence that VA would seek to provide and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Additionally, in November 2003, the 
AOJ notified the veteran specifically of information and 
evidence necessary to substantiate the claim for an increased 
evaluation.  Thus, the Board finds that the content and 
timing of the March 2001 and November 2003 notices comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, all VA medical records relevant 
to the increased rating and clothing allowance claims have 
been obtained and associated with the claims file.  Likewise, 
the veteran has been evaluated for VA purposes in connection 
with this claim.  Under these circumstances, the Board 
considers the duty to assist requirements are met. 

Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection for a left knee disability was established 
in November 1998 and evaluated as 0 percent disabling under 
DC 5099-5019. 

Under the general policy in rating in the schedule, 
Diagnostic Code 5099 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  DC 5019 is 
the code applicable to bursitis and states it is to be 
evaluated as degenerative arthritis, based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, DC 5019, DC 
5003 (2003).  In this case, the general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, DC 
5260, DC 5261 (2003).

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2003).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In December 2003, the veteran underwent a VA joints 
examination.  The veteran presented with complaints of 
worsening pain, incidents of the knee giving way and 
cracking, and occasional swelling.  The veteran stated that, 
secondary to the pain, he was unable to walk, kneel, or 
squat.  It was noted that the veteran did not use a brace or 
cane to aid in walking.  He denied incidents of dislocation 
or recurrent subluxation.  There was no inflammatory 
arthritis.  The veteran reported he was independent in 
activities of daily living.  

Upon physical examination, the veteran had 0 degrees 
extension (normal) and 130 degrees of flexion (normal being 
140).  The veteran reported pain at 130 degrees flexion.  The 
examiner noted that the joint was not additionally limited by 
pain, fatigue, weakness or lack of endurance during 
repetitive use during physical examination at that time.  
There was no evidence of instability, in that the anterior 
posterior drawer test, valgus varus stress test, McMurray's 
test, and Lachman's test were negative.  The veteran was 
noted to ambulate with equal step length and normal cadence.  
A mild left lower extremity limp was noted.  There was no 
ankylosis.  

The examiner noted that a magnetic resonance image was taken 
in October 2001, the result of which was normal.  
Additionally, an x-ray was done in May 2000, revealing a 
normal study.  Based upon the examination, a diagnosis of 
status post left knee sprain, with no structural 
abnormalities found, was noted.

As the record demonstrates, the veteran's flexion was limited 
to 130 degrees.  Under DC 5260, flexion must be limited to 45 
degrees or less to be compensable.  Furthermore, the 
veteran's extension was not limited.  Under DC 5261, 
extension must be limited to 10 degrees or more to warrant 
compensation.  Therefore, based on the rating schedule, even 
with consideration of the veteran's complaints of pain, a 
compensable rating under either DC 5260 or 5261 for the 
veteran's left knee disability is not warranted.  The Board 
notes that pain was considered in this evaluation.  However, 
because the pain operates to limit the veteran's flexion to 
no less than 130 degrees, a compensable rating is not 
available. 

In this case, the Board has also evaluated the right knee 
disability under 38 C.F.R. § 4.71, Code 5257 (impairment of 
the knee).  Under this diagnostic code, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation, moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation and slight 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  However, based upon the 
examination, in which no structural abnormalities were found, 
the Board finds that an evaluation under this code is not 
warranted. 

The Board has considered the veteran's complaints of pain in 
light of Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA regulations mandate consideration of functional 
impairment due to pain.  In this case, however, the Board 
finds that the medical evidence does not support the 
contentions of the veteran regarding limitations of function 
associated with his knee disability.  The regulation provides 
the caveat that dysfunction due to pain must be supported by 
adequate pathology as well as being evidenced by the visible 
behavior by the claimant.  38 C.F.R. § 4.40.  No objective 
medical record supports this claim.  In fact, such findings 
as those noted above only provide negative evidence against 
this claim. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to an increased evaluation during any time within 
the appeal period.

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

The preponderance of the evidence is against this claim, and 
it must be denied.

Clothing Allowance

The law provides that a veteran may be granted an annual 
clothing allowance if a medical report discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of a service-connected disability and 
such disability is the loss or loss of use of a hand or foot, 
or if the Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing.  38 U.S.C.A.          § 1162; 38 
C.F.R. § 3.810.

The record reveals that in March 1995, the veteran received a 
knee support without hinge.  In May 2000 and March 2001, the 
veteran was issued extra large knee braces (both noted as 
"LENGTH ELA").  In July 2000, subsequent to the veteran's 
claim for clothing allowance, the prosthetic representative 
at the VA medical center was asked whether the "knee support 
no hinge" or the "length ela" contained metal or any 
material that tends to wear out clothing.  The representative 
stated that none of the prosthetic items mentioned that were 
issued to the veteran has material or metal that may cause 
clothing to wear out.  He added that both items are elastic.  
This evidence, in the opinion of the Board, provides only 
negative evidence against this claim.

Based on this evidence, the Board finds that a clothing 
allowance is not warranted.


ORDER

Entitlement to a rating in excess of 0 percent for a left 
knee condition is denied.

Entitlement to a clothing allowance for a knee brace is 
denied.


REMAND

With respect to establishing entitlement to service 
connection for schizophrenia, the Board notes that it is 
unclear whether a complete effort has been made to secure all 
of the veteran's service medical records.  The veteran served 
in either active or reserve capacity from May 1991 to August 
1992.  The service medical records in the claims file do not 
cover the full scope of the veteran's service.  Of particular 
interest are his entrance and separation examinations for his 
first period of active duty (from July 1991 to November 1991) 
and any additional National Guard treatment records.  In 
November 1993, the RO was notified that it should contact the 
veteran's unit of assignment for his records.  There is no 
indication that this was done. 

Additionally, under the implementing regulations of the 
Veterans Claims Assistance Act of 2000, a medical examination 
is necessary if the information and evidence of record 
contains medical evidence of a current diagnosis, establishes 
that the veteran suffered a disease in service, and indicates 
that the claimed disability may be associated with the 
established disease in service.  See 38 C.F.R. § 3.159(c)(4).  
A VA Medical Certificate, dated in January 2000, states that 
the veteran started with symptoms of anxiety, irritability, 
suicidal attempt, and episodes of depression while on active 
duty in August 1992.  The examiner further stated there was 
no evidence of these symptoms prior to his active duty 
service, specifically during his reserve duty or in his 
private occupation as a salesman.  

The veteran has not been afforded a VA examination for mental 
disorders.  In light of the medical evidence cited above, the 
Board finds that a contemporaneous and thorough VA 
examination and medical opinion is required under the VCAA 
and would assist the Board in clarifying the etiology of the 
veteran's mental condition.  Id.  See also, Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).  The RO should invite the veteran 
to submit any pertinent evidence in his 
possession, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the veteran that he has a full 
one-year period to respond (although the RO 
may decide the claims within the one-year 
period).  

2.  The RO should take the necessary steps, 
e.g. contact the veteran's former Army 
National Guard unit of assignment, to obtain 
all service medical records, to include 
medical records pertaining to the veteran's 
reserve service, which have not been 
associated with the claims file.

3.  The veteran should then be afforded VA 
examination to determine the nature and 
probable etiology of any mental disorder 
diagnosed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder, including any additional treatment 
records associated with the file, must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion as to whether the veteran's 
current diagnosis of schizophrenia is 
appropriate.  The examiner is also asked to 
render an opinion as to whether it is at 
least as likely as not (probability of fifty 
percent or more) that any acquired physiatric 
disorder found had its onset during the 
veteran's active military service in 1991 and 
1992.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



